Martin, J.,

delivered the opinion of the court.
The plaintiffs are appellants from a judgment which rejects their claim against the Insurance Company,for goods shipped on the deck of the vessel.
They sought to take out their case from the general rule', on an allegation-that the defendants knew at the time the insurance was effected, that the goods offered for insurance had been shipped on the deck of the vessel. This, however, the parish judge thought the plaintiffs failed to prove.
It appeared that this circumstance was stated in a bill of lading which was left in the company’s office. The policy does not state an insurance of goods on deck. It was made according to the written application of the plaintiffs, in which no mention was made of any part of the cargo being on deck. This circumstance was not stated, and the application made no reference to the bill of lading; and it does not appear that the plaintiffs themselves, at the time the insurance was effected, knew that the goods were not in the hold of the vessel, or that any part of the cargo was on deck. From the whole of the testimony and circumstances of the case, it does not appear to us that the parish judge erred.
It is, therefore, ordered, adjudged and decreed, that the judgment of the Parish Court be affirmed, with costs.